t c memo united_states tax_court bradley c reifler and nancy reifler petitioners v commissioner of internal revenue respondent docket no filed date on or about date the extended due_date for ps' federal_income_tax return ps submitted to r's andover massachusetts service_center a joint federal_income_tax return for signed under penalties of perjury by p-h but not by p-w upon receipt the service_center date-stamped the return made handwritten markings indicating a missing signature and mailed the return back to ps with a form requesting that p-w sign it and that ps return it to the service_center within days ps did not mail back the return with p-w's signature to the service_center as requested on date respondent issued a taxpayer delinquency_notice to ps in response ps submitted a second joint federal_income_tax return for the second return was identical to the first except that it was signed by both ps opposite a date of date and bore neither the date date stamp nor the service center's markings on the original return it was received by the service_center on date beginning on date r obtained from ps a series of consents extending the period of limitations on assessment and collection for until date a date after the date issuance of the notice_of_deficiency covering ps' tax_year ps allege that those consents are invalid because the sec_6501 period of limitations on assessment and collection with respect to ps' federal_income_tax expired on date three years after they filed the initial return held ps are estopped from raising the affirmative defense of the period of limitations with regard to any deficiencies remains open for assessment and collection of federal_income_tax kevin m flynn for petitioners carina j campobasso janet f appel and erika b cormier for respondent memorandum opinion halpern judge both parties have moved for partial summary_judgment petitioners' motion respondent's motion or together motions each party objects to the other's motion the issue common to the motions is whether the sec_6501 three-year period of limitations on assessment and collection unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure period of limitations with respect to petitioners' federal_income_tax expired before respondent issued the statutory_notice_of_deficiency notice covering petitioners' taxable years upon which this case is based petitioners ask that we grant their motion to declare a closed_year on the ground that the period of limitations expired before respondent issued the notice respondent asks that we grant his motion to declare still open for assessment on the ground that the period of limitations did not expire before his issuance of the notice background the parties base their motions on material facts that for purposes of the motions are not in dispute so that the period of limitations issue involves only questions of law therefore that issue is ripe for disposition by summary_judgment see rule b the undisputed material facts are derived from the motions and various affidavits declarations and exhibits either attached to the motions or incorporated therein by reference pursuant to sec_6503 the issuance of a timely notice_of_deficiency suspends the running of the period of limitations while the commissioner is prohibited from making assessments as provided in sec_6213 ie for days or if a petition is filed with this court until our decision has become final preparation and filing of petitioners' return in and for many years prior thereto bradley c reifler petitioner had as his certified_public_accountant david meyrowitz whose firm at the time levine levine meyrowitz prepared petitioners' federal and state_income_tax returns that firm prepared petitioners' joint federal_income_tax return return or original return mr meyrowitz on petitioners' behalf requested and obtained from respondent extensions of the time in which to file the return until date consistent with their practice since their marriage in petitioners desired and intended to file a joint_return for and indeed the return was prepared as a joint_return eg they selected a filing_status of married filing joint_return and the return reported income from activities in which both petitioners participated also consistent with her prior years' practice mrs reifler authorized petitioner to file the return on her behalf nonetheless apparently in his rush to meet the date filing deadline for the return petitioner having added his signature to that of mr meyrowitz as preparer inadvertently failed to have mrs reifler sign the return before mailing it to respondent's andover massachusetts service_center service_center or andover service_center the return bore no date next to petitioner's signature or next to the space for mrs reifler's signature and it bore a date of date next to mr meyrowitz's signature the service center's handling of the return sometime after its receipt of the return the service_center returned it to petitioners although there is no direct evidence explaining why the service_center returned the return to petitioners the standard andover service_center operating procedures in effect at the time indicate that as a return received after the unextended due_date of date it would have been date-stamped as of the date of receipt and if accepted for filing it would have received a 13-digit document_locator_number dln stamped on the top right-hand corner of the first page if the return was deemed defective and therefore not acceptable for filing the service_center would not have stamped a dln on page and if it showed a refund due as did the return the service_center would have returned the original return to petitioners with a form_3531 request for missing information or papers to complete return explaining why the return could not be accepted as a valid federal_income_tax return the service_center would not have retained a copy of the form_3531 checklist sent to petitioners included in the form_3531 checklist of potential return defects is the failure by one or both taxpayers submitting a joint_return to sign the return under penalties of perjury ie below the jurat statement because the return's sole defect was that it had not been signed by both taxpayers the service_center also would have sent to petitioners a notice you forgot to sign your return which states in pertinent part we are sending your return back because it wasn't signed we can't process your return without your signature please sign your return in the space provided and return it within days if this is a joint_return both husband and wife must sign it if a return shows tax due the service_center does not return it to the taxpayer rather it sends out a notice advising the taxpayer of the defect together with the forms necessary to perfect the return respondent explains that the reason for the service center's retention of tax-due returns is that retention is necessary in order to make the assessment of tax which in turn is necessary in order to process the accompanying check ie in order to establish a tax_liability to which the check may be applied if respondent were to return to the taxpayer both the check and the defective return the taxpayer could be liable for an addition_to_tax for failure to timely pay his or her tax_liability see sec_6651 we find that to be a reasonable explanation of the service center's divergent treatment of tax-due versus refund-due returns and we reject petitioners' argument that it constitutes an impermissible manipulation of the period of limitations service_center operating procedures also required that upon receipt of an unsigned income_tax return with no other defects service_center personnel place an s in red ink at the top left-hand corner of page of the return the purpose of the red s was to indicate that the return's only defect was that it was missing one or two signatures and that it was necessary to send a notice to the taxpayer s along with the return the red s was not removed or covered by service_center personnel when the return was sent back to the taxpayer s for signature petitioners' handling of the return during the internal_revenue_service irs examination of petitioners' returns petitioners' counsel furnished to the revenue_agent conducting the examination revenue_agent a copy of what both the revenue_agent according to counsel's representations and petitioners' counsel believed to be the return consistent with service_center policy applicable to unsigned returns page of the return presented to the revenue_agent bore an original raised date stamp displaying an date date of receipt and there was no 13-digit dln in the top right-hand corner inconsistent with service_center policy of returning to taxpayers only defective returns the return that petitioners' counsel presented to the revenue_agent contained both petitioners' signatures along with mr meyrowitz's signature as preparer an expert report report prepared by an irs physical scientist ink chemist establishes that page of the return was altered by applying opaquing fluid to hide a red s in the top left-hand corner and mrs reifler's original signature was added to photocopy signatures of petitioner and mr meyrowitz on a photocopy of page of the return the report also establishes that there were indentations on page of the return indicating that check marks had been made on the line on page where mrs reifler should have signed and dated it and both petitioner and mr meyrowitz had signed the return in the appropriate places on page finally the report establishes that on the basis of the pattern of the staple holes in the return page sec_3 to the end had been stapled together more times than page sec_1 and the report thus establishes that someone used opaquing fluid to hide the red s on page and the check marks on page of the return only petitioner and mr meyrowitz signed the return a fact that was confirmed by petitioners' counsel's discovery after a search of his files of the original page with petitioner's and mr meyrowitz's but not mrs reifler's original signatures and someone had removed the original page from the return and substituted a photocopy of that page with the checkmarks on the original page signature line for mrs reifler hidden from view there appearing instead mrs reifler's original signature petitioner acknowledged in an affidavit dated date his responsibility for the foregoing return alterations as follows i believe that shortly after the original tax_return was returned to me i needed a completely signed return ie a return that included my wife's signature for some purpose having nothing to do with the irs it may have been to secure a line of credit or for purposes of business financing or for some other business reason as a result i now believe that i covered the check marks on page of the return with an opaquing material photocopied the page and then asked my wife to sign the copy of page in it appears that while i separately kept the original of page i attached the page that i had photocopied and had asked my wife to sign to the rest of the return that had been returned to me by the irs petitioner does not explain the use of opaquing material to obscure the red s on page of the return furnished to the revenue_agent thus it is undisputed that mrs reifler failed to sign the return filed on or about date and the service_center treated that return as a defective return and sent it back to petitioners in order to obtain the missing signature in accordance with its normal procedures in such circumstances it is also undisputed that petitioners did not have mrs reifler sign the return and refile it with respondent as requested kevin m flynn petitioners' counsel mailed a copy of page of the return with the date date stamp to the revenue_agent in connection with the audit no earlier than the summer of and he first furnished to the revenue_agent a copy of the entire return with the date date stamp and the photocopied page containing mrs reifler's original signature in or in connection with the audit and petitioner and mr flynn first presented to respondent the original page of the return signed by petitioner and mr meyrowitz but not by mrs reifler as an attachment to affidavits dated date which explained why that page had not been attached to the return initially submitted to the revenue_agent the second return on date respondent issued a taxpayer delinquency_notice to petitioners in response to that notice petitioners filed a second joint federal_income_tax return for second return both petitioners signed that return and dated it date mr meyrowitz signed as preparer on august it is undisputed for purposes of the motions that both petitioner and mr flynn were unaware that the return initially presented to the revenue_agent was not the original return and that not until after their receipt of the report which prompted the investigation that led to the discovery of the original page did mr flynn know of and petitioner remember the substitution of the altered and photocopied page with mrs reifler's original signature for the original page the return shows a handwritten notation on page that it was received by respondent on date except for the addition of petitioners' and mr meyrowitz's original signatures replacing petitioner's and mr meyrowitz's original signatures on the original return the insertion of dates opposite petitioners' signatures and a new date opposite mr meyrowitz's signature the second return and the original return are identical extensions of the period of limitations the audit began on date thereafter on date mr meyrowitz then representing petitioners in connection with the audit executed a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership extending the period of limitations with respect to petitioners' federal_income_tax liability to date on date date and date either mr flynn or petitioners executed forms 872-i which together extended the period of limitations for to date accompanying the execution of the first two forms 872-i were cover letters from mr meyrowitz accompanying the first extension and mr flynn accompanying the second extension in which both argued that the consents were invalid as a matter of law because they and by implication any to follow were or would be executed after the period of limitations for had expired on date respondent mailed the notice to petitioners on date before the date expiration of the last extension residence petitioners resided in new york when they filed the petition i validity of the return discussion respondent argues that the return was an invalid joint_return because it was not signed by mrs reifler under penalties of perjury therefore it did not start the running of the period of limitations for rather respondent argues that the second return was the only valid_return that petitioners filed for and that return not the original return began the running of the period of limitations for in arguing that the original return was an invalid return respondent relies upon sec_6011 taxpayers must make a return according to the it appears that mr meyrowitz's letter dated date was the first notification to respondent that petitioners had submitted the original return and that they considered it to be the return that triggered the running of the period of limitations for forms and regulations prescribed by the secretary sec_6061 any return shall be signed in accordance with forms or regulations prescribed by the secretary sec_1_6011-1 income_tax regs returns that fail to include the information required to be included therein will not be accepted as meeting the requirements of the code and sec_1_6013-1 income_tax regs a joint_return of a husband and wife shall be signed by both spouses respondent also cites the form_1040 instructions for pincite which state form_1040 is not considered a valid_return unless you sign it if you are filing a joint_return your spouse must also sign respondent also relies upon our decision in 82_tc_766 aff'd 793_f2d_139 6th cir wherein relying upon supreme court precedent we list four criteria for determining whether a document is sufficient for statute_of_limitations purposes the criterion relevant to the motions being that the taxpayer must execute the return under penalties of perjury see also 293_us_172 holding that tax_return is not a nullity if it for purposes of his motion respondent accepts that the only defect in the return was the absence of mrs reifler's signature under penalties of perjury therefore we need not discuss the other three beard criteria for a valid_return ie that the return contain sufficient data to calculate the tax_liability purport to be a return and represent an honest and reasonable attempt to satisfy the requirements of the tax law purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 281_us_245 here assent that the statute_of_limitations might begin to run was conditioned upon the presentation of a return duly sworn to see also sec_6065 which generally provides that a valid_return shall contain or be verified by a written declaration that it is made under the penalties of perjury petitioners counter that because the return was in substantial compliance with the beard requirements for a valid_return and petitioners intended that the return constitute a joint_return it must be considered a valid_return for period-of-limitations purposes the first argument is essentially an argument that the return satisfied the first three beard requirements which is undisputed for purposes of the motions and fails to acknowledge that execution of a return under penalties of perjury is a separate and distinct requirement the second argument however is supported by a line of cases that have created an exception to the general_rule that to have a valid_return it must be signed by the congress' change from requiring a sworn statement to requiring a signature under penalties of perjury was made for taxpayer convenience it was not intended to effect any substantive change in the law see 52_tc_986 aff'd on this issue rev'd and remanded on other grounds 444_f2d_770 3d cir wallace v commissioner tcmemo_1975_133 tax ct memo lexis at taxpayer or both taxpayers in the case of a joint_return under penalties of perjury that exception holds that if an income_tax return is intended by both spouses as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 the rule is generally applied when one spouse signs a joint_return usually signing for both spouses and it is shown that the other spouse has tacitly consented to the joint_return filing it is therefore commonly referred to as the tacit_consent_rule see eg 35_tc_747 harris v commissioner tcmemo_1961_324 tax ct memo lexi sec_22 at because it is undisputed for purposes of the motions that mrs reifler consented to petitioners' filing of a joint_return petitioners argue that pursuant to the tacit_consent_rule the return constituted a valid joint_return respondent rejects that argument on the ground that courts have employed the tacit_consent_rule exclusively on the commissioner's behalf to enable the commissioner to hold the consenting nonsigning spouse jointly liable for a deficiency otherwise exclusively attributable to the signing spouse or have refused to so employ it on the ground of lack of spousal consent see eg estate of campbell v commissioner t c pincite hennen v commissioner t c pincite 34_tc_740 aff'd f 2d 2d cir simms v commissioner tcmemo_1968_298 tax ct memo lexi sec_1 at aff'd per curiam 422_f2d_340 4th cir harris v commissioner tax ct memo lexi sec_22 at thus respondent argues that the tacit_consent_rule has no bearing on the question of whether a form_1040 signed by one spouse but not the other is an income_tax return for statute_of_limitations purposes also citing caselaw to the effect that s tatutes of limitation that bar the rights of the government are to be strictly construed in its favor see eg e i du pont de n264_us_456 respondent further argues that the tacit_consent_rule cannot overcome the requirement that in order to secure the benefit of a period of limitations barring government collection of a tax_liability a taxpayer must demonstrate 'meticulous compliance with all named conditions' and applicable_requirements of the code and the treasury regulations 523_f3d_406 4th cir quoting pilliod lumber co u s pincite aff'g tcmemo_2002_311 in an effort to defuse respondent's attempt to so limit the tacit_consent_rule petitioners cite downing v commissioner tcmemo_2007_291 wl at in which we addressed the taxpayer's contention that he and his wife filed a joint_return of which respondent had no record that triggered the commencement of the period of limitations the taxpayer could produce no return containing his wife's signature and we found no credible_evidence to establish that the wife ever intended to file a joint_return with her husband or that she even tacitly consented to the filing of a joint_return downing v commissioner wl at moreover we concluded that the taxpayer filed no return for the year in question and on that basis we rejected his affirmative defense that the period of limitations had run id at in support of their argument that a joint_return signed by one spouse is a valid_return for period of limitations purposes petitioners also cite white v commissioner t c summary opinion in which the commissioner conceded that a return signed by only one spouse is entitled to joint_return filing_status we held that the timely filing of that return negated the commissioner's attempt to impose the sec_6651 addition_to_tax for failure_to_file timely which was based on the taxpayer's untimely resubmission at the commissioner's request of the return at a later date petitioners acknowledge that as a summary opinion white does not carry precedential weight but they argue that it is probative in that it confirms their argument that the running of the three-year limitations_period is triggered by the filing of an initial imperfect but substantially compliant return not by the later resubmission of the return at the commissioner's request while sec_7463 precludes our summary opinions' being treated as precedent in any other cases our rules do not prohibit the citation of summary opinions so that we may give consideration to our reasoning and conclusions in such opinions to the extent that they are persuasive because the commissioner conceded the validity of a joint_return executed by only one spouse the validity of the taxpayers' return was not a litigated issue in white therefore even if white did carry precedential weight it would be continued in essence the parties raise the issue of whether the tacit_consent_rule is effectively a one-edged sword that only the commissioner may wield in an effort to impose joint liability on a nonsigning spouse or a two-edged sword that the taxpayer may also employ to invoke a defense based upon the expiration of the period of limitations in downing since we rejected the taxpayer's affirmative defense on the ground that he had filed no return for the year in question we did not reach that question in this case because we are persuaded to decide the motions in respondent's favor by his alternative argument based upon the principle of equitable_estoppel see infra we likewise find no need to resolve the parties' dispute over the applicability of the tacit_consent_rule as we stated in 138_tc_228 quoting 349_us_366 t he better course is 'to observe the wise limitations on our continued inapposite the commissioner's concession of an issue in a case especially a tax_court case resulting in a nonprecedential summary opinion does not bind him for future cases as would the same position set forth in a revenue_ruling or other form of official public guidance see 122_tc_324 119_tc_157 see also ibm corp v united_states 343_f2d_914 ct_cl stating that as a general_rule a taxpayer can never avoid liability for a proper tax by showing that others have been treated generously leniently or erroneously by the internal_revenue_service function and to confine ourselves to deciding only what is necessary to the disposition of the immediate case ' ii equitable_estoppel a discussion assuming arguendo that the return was a valid_return and that the period of limitations expired before respondent issued the notice respondent argues alternatively that petitioners are equitably estopped from raising the period of limitations as an affirmative defense to the proposed deficiency in 124_tc_56 we stated equitable_estoppel is a judicial doctrine that precludes a party from denying that party's own acts or representations that induce another to act to his or her detriment we have also noted that the doctrine is based on the grounds of public policy fair dealing good_faith and justice and is designed to aid the law in the administration of justice where without its aid injustice might result 110_tc_321 the party affirmatively asserting application of the doctrine has the burden of proving all the essential elements constituting the estoppel id thus on the basis of the agreed facts respondent bears the burden of proving by a preponderance_of_the_evidence each of the elements of equitable_estoppel see 109_tc_463 usual measure of persuasion required to prove a fact in this court is 'preponderance of the evidence' aff'd 192_f3d_844 9th cir see also rule sec_39 sec_142 the court_of_appeals for the second circuit the court to which barring written stipulation to the contrary an appeal of this case would lie see sec_7482 has set forth the elements of equitable_estoppel as follows t here must be a false representation or wrongful misleading silence the error must originate in a statement of fact not in opinion or a statement of law the one claiming the benefits of estoppel must not know the true facts and that same person must be adversely affected by the acts or statements of the one against whom an estoppel is claimed 516_f2d_560 2d cir quoting 439_f2d_1365 2d cir accord mccorkle v commissioner t c pincite because there is no dispute as to the relevant facts we treat respondent's claim of estoppel as raising an issue of law mccorkle v commissioner t c pincite in 86_tc_157 which like this case involved the commissioner's contention that the taxpayer was equitably estopped from asserting the period of limitations as a defense to proposed deficiencies we summarized the principles for applying the doctrine in such a case as follows to be estopped from asserting the statute_of_limitations petitioner must be shown to have taken some action which led respondent to postpone until after the statute expired the issuance of a deficiency_notice that he was otherwise prepared to mail on a timely basis we agree with respondent that the foregoing criteria for the application of equitable_estoppel herein are satisfied there was a false representation or misleading silence in accordance with its standard operating procedures for processing joint returns with only one signature the andover service_center date-stamped page of the return upon receipt placed a red s on the same page indicating a missing signature and placed check marks on page on the line for mrs reifler's missing signature we further assume that in accordance with those same operating procedures the service_center thereupon mailed the return back to petitioners together with a form_3531 listing the defect in the return in this case the lack of mrs reifler's signature and a notice specifically requesting that mrs reifler sign the return in the space provided and return it within days it is undisputed that the service_center returned the return to petitioners and although there is no confirmation in the file that the service_center continued petitioners never returned the original return to the service_center having no record of petitioners' having filed a return for respondent on date mailed to petitioners a taxpayer delinquency_notice informing them that they had not filed a return in response to that notice on date petitioners filed the second return identical to the original return but with the original signatures of both petitioners dated date and with mr meyrowitz's signature as preparer dated date there is no evidence nor do petitioners claim that when they filed the second return they advised respondent that that return--contemporaneously dated by both of continued accompanied its return of the return to petitioners with either a form_3531 or a notice petitioners do not dispute that pursuant to its normal operating procedures the service_center would have mailed both documents to petitioners under the presumption of official regularity courts presume in the absence of clear evidence to the contrary that public officers have properly discharged their official duties see 272_us_1 because there is no evidence that would rebut the application of the presumption herein we assume for purposes of the motions that the service_center mailed both a form_3531 and a notice to petitioners together with the return moreover it is illogical to assume otherwise ie to assume that respondent returned the return to petitioners with no explanation as to why it was being returned and no instructions as to what to do with it although the parties have not furnished a copy of the taxpayer delinquency_notice mailed to petitioners it is normally the function of such a notice to inform the taxpayer that an unfiled return is overdue see eg 654_f3d_144 1st cir them and by mr meyrowitz--constituted a copy of the return received by respondent months earlier on date which respondent had returned to them for mrs reifler's signature for all intents and purposes the second return filed in response to the taxpayer delinquency_notice would have appeared to respondent to be petitioners' delinquently filed original return it was not until respondent received mr meyrowitz's date letter accompanying the first form 872-i which extended the period of limitations for to date that respondent was made aware of petitioners' claim that they had filed their return on date and that therefore the form 872-i was invalid because it was executed after the period of limitations for had expired on date we find that together petitioners' failure to return the original return to respondent with the addition of mrs reifler's signature as respondent petitioner filed an affidavit in which he alleges that the irs requested a copy of my form_1040 for and that when he sent it he knew that it was only a copy and that his original return had been timely filed with the irs on or before date accepting as we must for purposes of deciding the motions the genuineness of petitioners' belief regarding the status of the second return as merely a copy of the original return we note that it is irrelevant in determining respondent's right to invoke equitable_estoppel herein the question is whether petitioners' actions and or silence regarding that return innocent or not misled respondent into believing it was petitioners' delinquently filed original return had requested and their subsequent filing of the second return which a on its face appeared to be petitioners' delinquent original return and b was unaccompanied by any notice that it was a copy of a return filed on date constitute both a false representation that the second return was the originally filed return and a wrongful misleading silence regarding the existence and prior filing of the original return had petitioners mailed the original return back to respondent within days of receipt as requested respondent would have been able to timely request a consent to extend the period of limitations for based upon the date filing_date of that return because they did not do so respondent was unaware that that limitations_period would expire on october dollar_figure petitioners reject as meritless respondent's argument that their actions filing a newly signed and dated return in response to the service_center request that they perfect and return the original return furnish grounds for applying equitable_estoppel herein petitioners cite our nonprecedential summary opinion in white v commissioner t c summary opinion they also cite we do not consider relevant the extent to which the revenue_agent may have been misled by petitioners' initial proffering of the return with the altered page sec_1 and as their original return because that occurred after the period of limitations for had already expired 86_tc_383 in white we treated the taxpayer's original timely filed return--and not the subsequently refiled and resigned copies submitted at the commissioner's request--as the relevant return in holding that the taxpayer was not liable for an addition_to_tax for failure to timely file under sec_6651 in blount the taxpayers failed to attach a form_w-2 wage and tax statement to their return we rejected the commissioner's argument that it is logistically impossible for him to retain the return filed without a form_w-2 while he notifies the taxpayer of the omission and awaits the taxpayer's response while recognizing the formidable administrative task confronting the commissioner in such circumstances we held that once a return has been filed or is deemed filed the period of limitations on assessment begins to run it does not begin to run from the filing_date of the resubmitted return which in blount occurred seven days after the service_center mailed the return to the taxpayers see blount v commissioner t c pincite in both white and blount the originally submitted return was either retained by the service_center or shortly returned by the taxpayer to the service_center presumably bearing the date stamp evidencing the date on which it initially even though sec_7463 precludes our summary opinions' being treated as precedent for any other case we have chosen to discuss it here only to reiterate our previous point that it is inapposite had been received in this case petitioners kept the original date-stamped return that the service_center had returned to them until after the period of limitations measured from the initial submission date had expired had petitioners resubmitted that return within days as requested by the andover service_center respondent would have been actually or constructively alerted to the original filing_date as he was in both white and blount when there was still ample time in which to issue a notice_of_deficiency or obtain a consent extending the period of limitations not only was respondent not so alerted in this case he was misled by the subsequent filing on date of what appeared to be an original return he was misled into believing that that limitations_period would not expire until september dollar_figure the error originated in a statement of fact respondent's error in allowing the period of limitations to expire before soliciting consents to extend that period was based on his mistaken belief induced by petitioners' actions and inactions ie by their submission of what appeared to petitioner's reason for retaining and altering the original return shortly after the original tax_return was returned to me i needed a completely signed return for some purpose having nothing to do with the irs is irrelevant his retention of that return for whatever reason until after the period of limitations for had expired coupled with petitioners' subsequent filing of a second purportedly original return was what caused respondent to allow the limitations_period to expire be a delinquent original joint_return for with original signatures and contemporaneous dates coupled with their failure to alert respondent to the existence of the previously filed return that the second return was a delinquent original return clearly respondent was misled by petitioners as to the facts regarding the commencement of the period of limitations for there was no erroneous opinion or misstatement of law upon which respondent relied to his detriment respondent was unaware of the facts because the andover service_center had returned the original return to petitioners and therefore had no record of its having been filed respondent was unaware that the second return which had the appearance of a delinquent original return was not the first and only return that petitioners had filed for petitioners argue that any disadvantage that respondent perceives from having failed to retain a copy of the original return or the form_3531 checklist of return defects that would have been mailed to petitioners was a disadvantage caused by the service_center petitioners note that the service_center could have made an entry in petitioners' tax account for indicating that the form_1040 was returned to petitioners due to the missing signature but that it chose not to do so petitioners then state that the austin service_center processes joint returns that lack one spouse's signature and asks the nonsigning spouse to execute a declaration they further state it is well- known that other service centers follow the same practice petitioners have not called the court's attention to any provision of the internal_revenue_manual or other internal irs guidance that mandates the service_center procedures they describe moreover we do not find the andover service center's failure to retain a copy of the return to be negligent or unreasonable it reasonably anticipated that petitioners would comply with its request to mail back the original return signed by mrs reifler within days it then could have either newly date-stamped the return or recorded the date filing_date already stamped on page and then processed the return measured from either date respondent would have had ample time in which to either issue a notice_of_deficiency or obtain an extension before the period of limitations for expired petitioners' failure to mail back the return and some months later to instead file what appeared to be a delinquent original return was what caused respondent to allow the period of limitations to expire the disadvantage to respondent was caused by petitioners not by the service_center respondent was adversely affected by petitioners' actions the notice_of_deficiency lists almost dollar_figure million of adjustments for two of which the disallowance of a dollar_figure deduction plus the sec_6662 accuracy-related_penalty applicable thereto and an additional deduction of dollar_figure petitioners have conceded should we determine that the period of limitations for remains open thus it is beyond dispute that respondent was adversely affected by petitioners' actions which caused respondent to allow that period of limitations to expire b conclusion petitioners are estopped from raising the affirmative defense of the period of limitations with regard to any deficiencies therefore remains an open_year respondent's motion will be granted and petitioners' motion will be denied an appropriate order will be issued
